Name: Commission Regulation (EC) No 1738/94 of 15 July 1994 amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef
 Type: Regulation
 Subject Matter: animal product;  trade policy;  distributive trades
 Date Published: nan

 Avis juridique important|31994R1738Commission Regulation (EC) No 1738/94 of 15 July 1994 amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef Official Journal L 182 , 16/07/1994 P. 0014 - 0014 Finnish special edition: Chapter 3 Volume 59 P. 0074 Swedish special edition: Chapter 3 Volume 59 P. 0074 COMMISSION REGULATION (EC) No 1738/94 of 15 July 1994 amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 1096/94 (2), and in particular Article 6 (7) thereof, Whereas Annexes V and VII to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef (3), as amended by Regulation (EC) No 3402/93 (4), lay down the provisions applicable to carcasses, half-carcasses and quarters, and specifications for intervention deboning respectively; whereas, as a result of material errors, the provisions relating to the period of refrigeration of carcasses, half-carcasses and quarters, and the specifications relating to the deboning of 'intervention brisket' cuts, should be rectified; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2456/93 is hereby amended as follows: 1. in paragraph 5 of Annex V '24 hours' is replaced by '48 hours'; 2. in the first subparagraph of paragraph 2.1.3 of Annex VII, the last sentence is replaced by the following: 'Fat underlying the deckle and the sternum must be removed.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from the second invitation to tender of July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 121, 12. 5. 1994, p. 9. (3) OJ No L 225, 4. 9. 1993, p. 4. (4) OJ No L 310, 14. 12. 1993, p. 3.